Citation Nr: 0014221	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  95-24 189A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for a service-
connected anxiety disorder, currently evaluated as 70 percent 
disabling.  

2.  Entitlement to an increased rating for service-connected 
weak feet, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel



INTRODUCTION

The veteran served on active duty from June 1942 to December 
1944.  

These matters come before the Board of Veterans' Appeals 
(Board) from an April 1995 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which denied the veteran increased evaluations 
for both his service-connected  anxiety disorder and his 
service-connected weak feet.  A notice of disagreement was 
received in May 1995.  A statement of the case was issued in 
August 1995.  A substantive appeal was received from the 
veteran in August 1995.

In a November 1998 decision, the RO increased the disability 
evaluation assigned for the service-connected anxiety 
disorder from 50 to 70 percent.  However, inasmuch as a 
higher evaluation is available for this condition, and the 
veteran is presumed to seek the maximum available benefit for 
a disability, the claim remains viable on appeal.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 
6 Vet. App. 35, 38 (1993) 


REMAND

The veteran and his representative claim that the veteran's 
service-connected anxiety disorder and weak feet are more 
disabling than currently evaluated.  Subsequent to the most 
recent adjudication of these claims (in late 1998), evidence 
- specifically, VA outpatient treatment records - was 
received by the Board, some of which, from the Board's 
review, may be pertinent to the claim for an increased 
evaluation for the service-connected anxiety disorder.  
Further, in a January 2000 record, it is noted that the 
veteran had an upcoming appointment with a podiatrist.  

The Board points out that, pursuant to 38 C.F.R. §§ 19.37, 
20.1304(c) (1999), any pertinent evidence, not previously 
reviewed, submitted by the veteran which is received by the 
RO prior to the transfer of the record to the Board or is 
accepted by the Board must be initially reviewed by the 
agency of original jurisdiction, unless this procedural right 
is waived by the veteran or his representative.  A review of 
the record does not reveal that the veteran waived RO 
consideration of the evidence received subsequent to the 
recent RO action on this matter.  

As noted above, there also is an indication that there may be 
additional VA medical evidence relevant to the weak feet 
claim.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Such records may also contain 
findings that are relevant to the disposition of this claim. 

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

1.  The RO should take the appropriate 
steps to associate with the claims folder 
any VA medical evidence not currently of 
record, to include records of any recent 
appointments (i.e. since the beginning of 
2000) the veteran had with a VA 
podiatrist.   

2.  Thereafter, the RO should adjudicate 
the veteran's claims of entitlement to 
increased evaluations for his service-
connected anxiety disorder and weak feet 
in light of all pertinent evidence (to 
specifically include that added to the 
record since the issuance of the December 
1998 Supplemental Statement of the Case), 
and all pertinent legal authority.  
Regarding the claim for an increased 
evaluation for anxiety disorder, the 
Board notes that the RO should again 
consider (as they properly did in the 
most recent adjudication of this claim) 
the former and revised criteria of 
Diagnostic Code 9400, as well as the 
effective date of the change in 
regulation (i.e. prior to November 7, 
1996, the former criteria should be 
considered, and subsequent to November 7, 
1996, both the former and revised should 
be considered, and the more favorable 
assigned).  

3.  If any benefits sought remain denied, 
the veteran and his representative should 
be provided with an appropriate 
supplemental statement of the case and be 
afforded the applicable opportunity to 
respond before the claims file is be 
returned to the Board for further 
appellate review.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




